DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the limitation “suitable for a human body”. It is unclear in what way the cover is suitable and what constitutes something being suitable for a human body. The definition does not disclose what makes something suitable for a human body. Clarification is requested.
Claim 7 includes the limitation “the at least one zipper assembly and the second zipper assembly being the same”. Since it is clear from the Applicant’s original disclosure that the actual zipper assemblies themselves are not the same in that they are not a single assembly, it is unclear how the assemblies are the same. Clarification is requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collier (WO 2012/009739) in view of Pool (US Patent Application Publication 2018/0168372) or Robert (US Patent Application Publication 2016/0286988).
Regarding Claim 1: Collier discloses a therapeutic covering system […], the therapeutic covering system adapted for covering a human body (weighted blanker 10 of Collier), comprising: a flexible fabric body (weighted body 14 of Collier) having an outer edge periphery around an entirety of the flexible fabric body (see peripheral edge of Collier’s weighted body 14 in at least Fig. 1 of Collier); a separable exterior covering (cover 12 as shown in Fig. 1 of Collier) suitable for a human body, the exterior covering having an interior compartment (see at least Col. 4, lines 7-9 of Collier which discloses stitching two quilt layers together around 3 of 4 sides) adapted to enclose the flexible fabric body therein (surface of one of the fabric layers which faces inwards towards the blanket body when inserted, see at least Page 3, line 10-Page 4 line 20 of Collier); the exterior covering having at least one interior surface forming the interior compartment (inner surface of Collier which comprises cap studs 22 for coupling with the weighted body as discussed on Page 4, lines 10-17 of Collier).
Collier further discloses cap studs 22 evenly spaced around the periphery of the interior surface of the exterior covering (see Fig. 1 of Collier) and matching sockets positioned around the periphery of the flexible fabric body such that the sockets and cap screws mate to join the flexible fabric body to the exterior covering of Collier as shown in at least Fig. 1 and discussed on Page 4, lines 10-17 of Collier. 
Collier does not explicitly disclose a flexible linear load distribution system being adapted to linearly distribute a load of the flexible fabric body to the exterior covering, the flexible linear load distribution system having at least one first directionally-sensitive flexible linear connector having a first predetermined length and being disposed substantially adjacent to the entirety of the outer edge periphery of the flexible fabric body, the flexible linear load distribution system further having at least one first directionally-sensitive flexible linear complementary connector being disposed along a second predetermined length of the at least one interior surface of the exterior covering, wherein the first predetermined length and the second predetermined length are substantially the same length; wherein the at least one first directionally-sensitive flexible linear connector and the at least one first directionally-sensitive flexible linear complementary connector are adapted to interlockingly or removably engaging each other for connecting the flexible fabric body to the at least one interior surface of the exterior covering for preventing the periphery of the flexible fabric body from deforming relative to the exterior covering when the at least one first directionally-sensitive flexible linear connector and the at least one first directionally-sensitive flexible linear complementary connector are engaged together.  
However, Pool teaches “attachment 110 that joins the first cover portion 104 and the second cover portion 106 together. In some cases, the attachment 110 fastens the entire perimeters of the first and second cover portions 104 and 106 together. But in some examples, the attachment may secure only some sections of the first and second cover portions 104, 106 together. In the illustrated example, the attachments is a zipper. But, any appropriate type of attachment may be used. For example, a non-exhaustive list of attachments that may be used includes zippers, Velcro, snaps, tie downs, magnets, twisties, hooks, pins, another types of attachments, or combinations thereof”. (see paragraph [0046] and Fig. 2 of Pool). Therefore, because a plurality of snaps is taught as an art-recognized equivalent for a single zipper by Pool at the time the invention was filed, one having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to substitute the plurality of snaps of Collier’s invention with a zipper assembly for the purpose of connecting the cover and blanket with a fastener which allows quick and simple connecting and disconnecting. See Figure 7 of Pool which shows a zipper slide 706. Replacing the snaps of Collier with a zipper assembly as taught by Pool would result in distribution of the weight of blanket body to the cover over the predetermined length.
Alternatively, Robert teaches coupling a cover (covering member 12, see at least Figs. 1 and 8 of Robert) to a blanket (covering member 14, see at least Figs. 1and 8 of Robert and paragraph [0030] of Robert) via a connector system (see snaps 20 and 22 as shown in Fig. 1 of Robert and zippers as shown in Fig. 8 of Robert), having at least one first directionally-sensitive linear connector (see snaps 20 and 22 and zipper 44 as shown in Figs. 1 and 8 of Robert respectively) having a first predetermined length (see the length of the snaps 22 and the length of the zipper 44 as shown in at least Fig. 8 of Robert) wherein the first directionally-sensitive linear connector is disposed substantially adjacent to the entirety of the outer edge periphery of the blanket body (see at least Fig. 8 which shows the zipper disposed adjacent the entire periphery of the blanket and paragraph [0039] which discusses the zipper around the periphery of the covering member 14), the connector system further having at least one first directionally-sensitive linear complementary connector being disposed along a second predetermined length of the at least one interior surface of the cover (see the other half of zipper 44 being attached to the cover member 12 along a second predetermined length that is the same as the first predetermined length as made obvious in at least paragraphs [0040] and [0041] of Robert and also note that the embodiments shown in Figs. 1 and 2 comprise fasteners on each peripheral edge of the covering 14 along a same distance as the fasteners on each peripheral edge of the covering 12) and wherein the first predetermined length and the second predetermined length are substantially the same length (see at least Figs. 1 and 8 of Robert which show the positioning and lengths of the fasteners corresponding with each respective complementary connector being substantially the same). Robert teaches that zippers and snaps are equivalent structures known in the art (see at least paragraph [0019] of Robert which teaches that “The kit includes a flat sheet, a blanket and a bedspread and may come in various sizes to accommodate different sizes of mattresses (e.g., crib sized, full, queen or king size, etc. .  . . ). The kit also includes fastening means (e.g., snaps, buttons, hook and loop material, zippers, etc. .  . .) already attached to the covering system depending on the user's preference.” And also compare the embodiments of Fig. 1 of Robert which comprises a plurality of snaps and Fig. 8 of Robert which includes a zipper assembly 44).  Therefore, because zippers and snaps were art-recognized equivalents at the time the invention was filed, one having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to simply substitute a plurality of snaps on at least one side of the periphery of Collier’s invention with a zipper. See Figure 8 of Robert which shows a zipper slide 52. Replacing the snaps of Collier with a zipper assembly as taught by Robert would result in distribution of the weight of blanket body to the cover over the predetermined length. 
A zipper system as taught by Pool/Robert and applied to Collier is considered a flexible linear load distribution system since the continuous zipper which would replace the snaps of Collier, would be a flexible linear element which would distribute load.
Regarding Claim 2: Collier in view of Pool or Robert make obvious the therapeutic covering system of claim 1, wherein the at least one first directionally-sensitive flexible linear connector and the at least one first directionally-sensitive flexible linear complementary connector collectively form at least one flexible linear zipper system (via the zipper halves as taught by Pool or Robert joining to form a zipper systems).  
Regarding Claim 3: Collier in view of Pool or Robert make obvious the therapeutic covering system of claim 1, wherein the at least one first directionally-sensitive flexible linear connector and the at least one first directionally-sensitive flexible linear complementary connector collectively include a plurality of zipper assemblies (see the plurality of zipper teeth 32 and 34 forming a plurality of zipper assemblies in the invention of Robert and the modified invention of Collier in view of Robert as made obvious in the rejection of claim 12 above).
Regarding Claim 4: Collier in view of Pool or Robert make obvious the therapeutic covering system of claim 1, wherein the exterior covering further comprises a second flexible linear connector that is disposed along a first edge portion of the exterior covering; and a second flexible linear complementary connector that is disposed along a second edge portion of the exterior covering, the second flexible linear complementary connector being configured to matingly and removably engage the second linear connector to enclose the interior compartment (see at least Page 6, lines 12-14 of Collier which states “The weighted body 14 may be removed from the cover 12 via the zipper 20 so that the cover may be put into the washing machine”; also see Fig. 2 of Collier and note that zippers come with first and second halves which mate together).  
Regarding Claim 5: Collier in view of Pool or Robert make obvious the therapeutic covering system of claim 4, wherein the at least one first directionally-sensitive flexible linear connector and the at least one first directionally-sensitive flexible linear complementary connector collectively define at least one zipper assembly and the second linear connector and the second flexible linear complementary connector collectively define a second zipper assembly; the at least one zipper assembly and the second zipper assembly having different visual indications from each other (the first zipper assembly surrounding the entire perimeter of the weighted body 14 and the second zipper assembly being only on one side of the cover 12; the shapes being different can be considered an indication).  
Regarding Claim 6: Collier in view of Pool or Robert make obvious the therapeutic covering system of claim 4, wherein the at least one first directionally-sensitive linear connector and the at least one first directionally-sensitive linear complementary connector collectively define at least one zipper assembly and the second linear connector and the second linear complementary connector collectively define a second zipper assembly; the at least one zipper assembly and the second zipper assembly being different from each other (the assemblies being positioned on different elements/regions and in different shapes).  
Regarding Claim 7: Collier in view of Pool or Robert make obvious the therapeutic covering system of claim 4, wherein the at least one first directionally-sensitive flexible linear connector and the at least one first directionally-sensitive flexible linear complementary connector collectively define at least one zipper assembly and the second linear connector and the second linear complementary connector collectively define a second zipper assembly; the at least one zipper assembly and the second zipper assembly being the same (as best understood the Examiner considers the at least one zipper assembly and the second zipper assembly to be the same in that they are both zipper assemblies and therefore both contain teeth).  
Regarding Claim 8: Collier in view of Pool or Robert make obvious the therapeutic covering system of claim 1, wherein the flexible body further comprises an interior compartment (see at least Page 4 line 21-Page 5 line 6 of Collier which discusses the process of forming the blanket and the cells 16 formed between the two layers which hold the weighted elements) disposed within the outer edge periphery, the interior compartment having a plurality of pockets (see cells 16 of Collier) formed therein and the pockets retaining a plurality of weighted elements (see at least Page 4, line 21-Page 5, line 6 of Collier).  
Regarding Claim 9: Collier in view of Pool or Robert make obvious the therapeutic covering system of claim 8, wherein the exterior covering further comprises a second linear connector that is disposed along a first edge portion of the cover; and a second linear complementary connector that is disposed along a second edge portion of the cover, the second linear complementary connector being configured to matingly and removably engage the second linear connector with a slider element to enclose the interior compartment (see at least Page 6, lines 12-14 of Collier which states “The weighted body 14 may be removed from the cover 12 via the zipper 20 so that the cover may be put into the washing machine”; also see Fig. 2 of Collier and note that zippers come with first and second halves which mate together).    
Regarding Claim 10: Collier in view of Pool or Robert make obvious the therapeutic covering system of claim 1, wherein the exterior covering includes a center region and the at least one first directionally-sensitive flexible linear complementary connector being disposed substantially adjacent to the center region (see the center of 12 of Collier and the fasteners adjacently positioned around the center region).  
Regarding Claim 12: Collier in view of Pool or Robert make obvious the therapeutic covering system of claim 1, wherein the at least one first directionally-sensitive flexible linear connector and the at least one first directionally-sensitive flexible linear complementary connector comprise flexible slips of interlocking projections (zipper sections formed with flexible strips of interlocking projections; Fig. 7 of Pool).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collier (WO 2012/009739) in view of Pool (US Patent Application Publication 2018/0168372) or Robert (US Patent Application Publication 2016/0286988) further in view of Zhu (CN 105411297).
Regarding Claim 11: Collier in view of Pool or Robert make obvious the therapeutic covering system of claim 10, but do not disclose wherein the exterior covering further comprises a right region and a left region being removably secured together at the center region.  
However, Zhu teaches an exterior covering comprising a center region and right and left regions being removably secured together at the center region (see at least paragraphs [0019] and [0031] of Zhu as well as Figs. 1 and 2 of Zhu).
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Collier’s covering to include a center region and right and left regions being removably secured together at the center region as taught by Zhu for the purpose of enabling easy changing of the cover (see at least paragraph [0019] of Zhu).

Claim 5 (alternatively) is/are rejected under 35 U.S.C. 103 as being unpatentable over Collier (WO 2012/009739) in view of Pool (US Patent Application Publication 2018/0168372) or Robert (US Patent Application Publication 2016/0286988) further in view of Gibbons (US Patent Applcation Publication 2015/0040320).
Regarding Claim 5: Collier in view of Pool or Robert make obvious the therapeutic covering system of claim .
Gibbons teaches wherein the at least one first directionally-sensitive flexible linear connector and the at least one first directionally-sensitive flexible linear complementary connector collectively define at least one zipper assembly (first zipper 24 of Gibbons);  and the second linear connector and the second flexible linear complementary connector collectively define a second zipper assembly (second zipper 36 of Gibbons); the at least one zipper assembly and the second zipper assembly having different visual indications from each other (see paragraph [0036] of Gibbons which teaches the zippers being different colors).
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to change the colors of the zippers of the combined invention of Collier in view of Pool or Robert, for the predictable results of preventing user confusion (see paragraph [0036] of Gibbons).
Additionally see MPEP section 2112.01(III).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Examiner notes that CN 105411297 to Zhu is not currently being used as a main reference in the current rejection but could be utilized as such in future office actions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.L.B/Examiner, Art Unit 3673            

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673